EXECUTION VERSION

Exhibit 10.10

FOURTH AMENDED AND RESTATED SHAREHOLDERS AGREEMENT

by and among

THE CVC SHAREHOLDERS

THE SHALOM SHAREHOLDERS

THE CENTEL SHAREHOLDERS

THE ADDITIONAL SHAREHOLDERS

AND

INTCOMEX, INC.

December 22, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          

Page

ARTICLE I DEFINITIONS

Section 1.1

 

Definitions

   2

Section 1.2

 

General Interpretive Principles

   10 ARTICLE II REPRESENTATIONS AND WARRANTIES

Section 2.1

 

Representations and Warranties of All Parties

   11

Section 2.2

 

Representations and Warranties of the CVC Shareholders

   12

Section 2.3

 

Representations and Warranties of the Shalom Shareholders

   12 ARTICLE III GOVERNANCE

Section 3.1

 

Voting Rights; Board; Management; Information

   12 ARTICLE IV ADDITIONAL SHAREHOLDER OBLIGATIONS

Section 4.1

 

Restrictive Legend

   17

Section 4.2

 

Non-Solicitation; Non-Competition; Confidentiality

   19

Section 4.3

 

[Intentionally Omitted.]

   20

Section 4.4

 

Transfers by the Shalom Shareholders

   20

Section 4.5

 

Registration Rights

   21

Section 4.6

 

Certificate of Incorporation

   21 ARTICLE V TRANSFER RESTRICTIONS

Section 5.1

 

Restrictions on Disposition of Interests

   21

Section 5.2

 

Rights of First Offer

   22

Section 5.3

 

Tag-Along Rights

   24

Section 5.4

 

Drag-Along Rights

   26

Section 5.5

 

[Intentionally Omitted.]

   26

Section 5.6

 

Closing Transactions

   26

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          

Page

ARTICLE VI ADDITIONAL AGREEMENTS OF THE PARTIES

Section 6.1

 

Further Assurances

   27

Section 6.2

 

Company Covenant

   27

Section 6.3

 

No Conflict with Indenture

   27 ARTICLE VII MISCELLANEOUS

Section 7.1

 

Termination

   27

Section 7.2

 

Shalom Shareholders Indemnity

   28

Section 7.3

 

Notices

   28

Section 7.4

 

Counterparts

   30

Section 7.5

 

Entire Agreement

   30

Section 7.6

 

Governing Law; Submission to Jurisdiction; Selection of Forum

   31

Section 7.7

 

Service of Process

   31

Section 7.8

 

Waiver of Jury Trial

   32

Section 7.9

 

Severability

   32

Section 7.10

 

Assignment

   32

Section 7.11

 

Parties in Interest; No Third Party Beneficiaries

   32

Section 7.12

 

Judgment Currency

   32

Section 7.13

 

Amendment and Waiver

   33

Section 7.14

 

Additional Shareholders’ Representatives

   33

Section 7.15

 

Centel Shareholders’ Representative

   34

Section 7.16

 

Construction

   34

Section 7.17

 

Specific Performance

   34

 

ii



--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED SHAREHOLDERS AGREEMENT

This FOURTH AMENDED AND RESTATED SHAREHOLDERS AGREEMENT (this “Agreement”),
dated as of December 22, 2009, is entered into by and among Co-Investment LLC
VII (Intcomex), a Delaware limited liability company (“Co-Invest”); CVCI
Intcomex Bond Purchase LP, a Delaware limited partnership (“CVCI”, and together
with Co-Invest, the “CVC Shareholders”); Michael Shalom, a citizen of the United
States; Anthony Shalom, a citizen of the United States; Isaac Shalom, a citizen
of the United States; Shalom Holdings 1, LLLP, a Florida limited liability
limited partnership (“Shalom 1 LLLP”); Shalom Holdings 3, LLLP, a Florida
limited liability limited partnership (“Shalom 3 LLLP”, and together with Shalom
1 LLLP, the “Shalom Entities”, each a “Shalom Entity”, and together with Michael
Shalom, Anthony Shalom, Isaac Shalom and Shalom 1 LLLP, the “Shalom
Shareholders”, each a “Shalom Shareholder”); the Centel Shareholders (as
hereinafter defined); the Additional Shareholders (as hereinafter defined); and
Intcomex, Inc., a corporation organized and existing under the laws of the State
of Delaware (the “Company” and, together with the CVC Shareholders, the Shalom
Shareholders, the Centel Shareholders and the Additional Shareholders, the
“Parties”).

WHEREAS, on August 27, 2004, the Company, Co-Invest and certain other persons
entered into a Stock Purchase Agreement (the “Stock Purchase Agreement”)
pursuant to which, upon the Closing (as hereinafter defined) of the transactions
contemplated thereby, Co-Invest, certain of the Shalom Shareholders and the
Additional Shareholders owned in the aggregate one hundred percent (100%) of the
Common Stock (as hereinafter defined) of the Company;

WHEREAS, as a part of the transactions contemplated by the Stock Purchase
Agreement, the Company, Co-Invest, Anthony Shalom, Michael Shalom and the
Additional Shareholders entered into that certain Shareholders Agreement dated
August 31, 2004 (the “Original Agreement”);

WHEREAS, on April 28, 2005, the Company, the Centel Shareholders and certain
other parties executed and delivered a Share Purchase Agreement (the “Centel
Purchase Agreement”) pursuant to which the Company and its wholly-owned
subsidiary, Intcomex Holdings SPC-I, LLC, a Delaware limited liability company
(“Intcomex LLC”), acquired all of the outstanding equity interests of Centel,
S.A. de C.V., a sociedad anónima de capital variable organized under the laws of
Mexico (“Centel”), and the Company issued shares of its capital stock to the
Centel Shareholders as set forth in Section 1.2(b) of the Centel Purchase
Agreement;

WHEREAS, as a part of the transactions contemplated by the Centel Purchase
Agreement, the Parties entered into that certain Amended and Restated
Shareholders Agreement dated April 28, 2005;

WHEREAS, on June 23, 2005, Harry Luchtan, a citizen of Guatemala (“Luchtan”),
Yehuda Azancot, a citizen of Israel (“Azancot”), and the Company entered into a
Put Right Agreement, the execution of which was acknowledged and agreed by the
Shareholders, pursuant to which the Company granted to each of Luchtan and
Azancot a right to put its Equity Securities to the Company on the terms and
conditions contained therein;

 

1



--------------------------------------------------------------------------------

WHEREAS, as part of the transactions contemplated by the Put Right Agreement,
the parties entered into that certain Second Amended and Restated Shareholders
Agreement dated June 23, 2005;

WHEREAS, in connection with the transfer of all or part of the Equity Securities
held by Anthony Shalom, Michael Shalom, Mauro Butelmann and Hans Cristi Urzua to
Shalom 1 LLLP, Shalom 3 LLLP, Albion Capital Corp. and Bourne Trading Inc.,
respectively, the parties entered into that certain Third Amended and Restated
Shareholders Agreement dated August 20, 2007 (the “Third Amended Agreement”);

WHEREAS, concurrently with the execution hereof, certain holders of Bonds
executed subscription agreements pursuant to which such holders of Bonds will
transfer the Bonds to Intcomex in exchange for newly-issued shares of Common
Stock and become parties to this Agreement;

WHEREAS, the Parties desire to amend and restate the Third Amended Agreement in
its entirety as set forth herein;

NOW THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the Parties hereto, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. Capitalized terms used herein are used as defined in
this Article I or as defined elsewhere in this Agreement.

“Additional Shareholder” shall mean each of Benjamin Mizrachi, Naftali Mizrachi,
Albion Capital Corp., a sociedad anónima organized and existing under the laws
of Panama, Javier Martinez, Boris Vasquez, Gonvas Enterprise, S.A., a sociedad
anónima organized and existing under the laws of Panama, Lunimar, S.A., a
sociedad anónima organized and existing under the laws of Panama, Bourne Trading
Inc., a sociedad anónima organized and existing under the laws of Panama, Jorge
de Galvez, Mardel Holdings Limited, an international business company organized
and existing under the laws of St. Lucia, Emibasher Sociedad Anónima, a sociedad
anónima organized and existing under the laws of Costa Rica, Khyber Investment
Limited, a corporation organized and existing under the laws of the Cayman
Islands and Tecno Mundial S.A.#2, a sociedad anónima organized and existing
under the laws of Panama, who shall collectively be referred to as the
“Additional Shareholders.”

“Additional Shareholders’ Representative” has the meaning set forth in
Section 7.14(a).

“Affiliate” means: (i) with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by or under common Control with such Person;
and (ii) with respect to any natural Person: (a) any parent, grandparent,
sibling, child or spouse of such natural Person, or any Person married to any
such Persons; (b) any trust established for the benefit of such natural Person,
any Affiliate of such natural Person, any parent of the spouse of such natural
Person or any lineal descendants of such parent; or (c) any executor or
administrator of the estate of such natural Person. For the avoidance of doubt,
CVCI and Co-Invest are Affiliates of one another.

 

2



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the preamble.

“Appointment Period” has the meaning set forth in Section 7.7.

“Azancot” has the meaning set forth in the preamble.

“Board” shall mean the Board of Directors of the Company.

“Bonds” shall mean the 11 3/4 Second Priority Senior Secured Notes issued by the
Company, and governed by the terms of the indenture dated as of August 25, 2005,
by and among the Company, Intcomex Holdings, Intcomex LLC, Software Brokers of
America, Inc. and The Bank of New York, as supplemented by the supplemental
indenture, dated as of October 31, 2006.

“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which banks in the City of New York are authorized or obligated by Law to close.

“Cause” shall mean, with respect to a termination or non-renewal by the Company
or one of its Subsidiaries of a Person’s Designated Relationship: (i) the
willful and continued failure by such Person to substantially perform his duties
reasonably assigned to him within the scope of his Designated Relationship
(other than any failure resulting from such Person’s death or incapacity due to
physical or mental illness) after written demand for substantial performance is
delivered by the Company or any of its Subsidiaries which specifically
identifies the manner in which the Company or such Subsidiary believes such
Person has not substantially performed his duties, provided such failure has not
been cured within thirty (30) days of delivery of such written demand; (ii) the
commission by a Person of theft, embezzlement, fraud or misappropriation of
funds against the Company or any of its Subsidiaries or the willful engaging by
such Person in other misconduct that is materially injurious to the Company or
any of its Subsidiaries; (iii) the commission by such Person of a felony or
crime involving fraud, dishonesty or moral turpitude; or (iv) the material
breach by such Person or any other Person Controlled by such first Person of his
or its obligations under the Stock Purchase Agreement, this Agreement, any
Series A Seller Notes (as defined in the Stock Purchase Agreement) issued to or
held by such Person or such other Person Controlled by such first Person, any
Series B Seller Notes (as defined in the Stock Purchase Agreement) issued or
held by to such Person or such other Person Controlled by such first Person, or
the Stock Pledge Agreement with respect to the shares of Common Stock issued to
such Person or such other Person Controlled by such first Person, provided such
material breach has not been cured within thirty (30) days.

“Centel” has the meaning set forth in the recitals.

“Centel Observer” has the meaning set forth in Section 3.1(l).

“Centel Purchase Agreement” has the meaning set forth in the recitals.

 

3



--------------------------------------------------------------------------------

“Centel Shareholder” shall mean each of Luchtan, Azancot and Hector Yubeili
Zegaib, a citizen of Mexico, who shall collectively be referred to as the
“Centel Shareholders.”

“Centel Shareholders’ Representative” has the meaning set forth in Section 7.15.

“Change of Control” shall mean any transaction pursuant to which the holders
(together with their Permitted Transferees) of a majority of the voting power of
the Voting Shares prior to such transaction no longer hold a majority of the
voting power of the Voting Shares following the consummation of such
transaction.

“Charter Document” shall mean any certificate of incorporation, by-laws,
certificate of formation, limited liability company agreement, estatutos,
charter, memorandum of association, articles of association, or other similar
document.

“Chosen Courts” has the meaning set forth in Section 7.6.

“Closing” shall mean the closing of the transactions contemplated by the Stock
Purchase Agreement.

“Closing Date” shall mean August 31, 2004.

“Common Stock” shall mean the common stock of the Company.

“Company” has the meaning set forth in the preamble.

“Competitive Products” has the meaning set forth in Section 4.2(a).

“Consent” shall mean any consent, permit, license, approval, authorization, or
other order of, or action or exemption by, or filing with or notification of,
any Governmental Entity or third party.

“Contract” shall mean any written or oral contract, agreement, instrument,
license, lease, sublease, mortgage, bond, note or binding understanding,
arrangement, commitment, warranty, registration, or authorization.

“Control”, and its correlative meanings, “Controlling” and “Controlled”, shall
mean (i) the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract, by virtue of being a Director or
officer of such Person, or otherwise; (ii) when used with respect to any Equity
Securities, the ability, direct or indirect, to vote and direct the disposition
of such Equity Securities; provided that if the Person asserting Control over
such Equity Securities is not the registered owner of such Equity Securities,
such Person shall have reasonably demonstrated (or be capable of reasonably
demonstrating) his or its ability to vote and direct the disposition of such
Equity Securities; and (iii) when used with respect to a Shalom Entity or any
Equity Securities of which a Shalom Entity is the registered owner, the general
partner of such Shalom Entity or any Person that Controls such general partner.

 

4



--------------------------------------------------------------------------------

“Court Square Capital” shall mean Court Square Capital, Ltd., a corporation
organized under the Laws of the State of Delaware.

“Customer of the Business” has the meaning set forth in Section 4.2(a).

“Co-Invest” has the meaning set forth in the preamble.

“CVCI” has the meaning set forth in the preamble.

“CVC Shareholders” has the meaning set forth in the preamble.

“Designated Relationship” shall mean a relationship as Director, officer,
employee or consultant of the Company or any of its Subsidiaries.

“Director” shall mean, with respect to a Person, any director, management
committee member, managing director, principal, partner or persons holding
comparable positions of such Person.

“Dragged Shareholders” has the meaning set forth in Section 5.4.

“EBITDA” shall mean, with respect to a Person and any period, such Person’s
consolidated net earnings (or loss), minus extraordinary gains (except to the
extent such gains (i) offset losses that were deducted in a previous
determination of net earnings (or loss) and (ii) are related to the same event
giving rise to such previously deducted losses), interest income and non-cash
gains resulting from foreign currency translation adjustments, in each case to
the extent added in the determination of net earnings (or loss) for such period,
plus interest expense, income taxes, depreciation and amortization, non-cash
extraordinary losses and non-cash losses resulting from foreign currency
translation adjustments, in each case to the extent deducted in the
determination of net earnings (or loss) for such period, plus costs and expenses
directly related to the consummation of the transactions contemplated by the
Stock Purchase Agreement, the Indenture and the transactions contemplated
thereby to the extent deducted in the determination of net earnings (or loss)
for such period (not to exceed $4,675,000 in the aggregate), in each case, as
determined in accordance with GAAP.

“Encumbrance” shall mean any lien (statutory or other), security interest,
mortgage, covenant, pledge, assignment, adverse claim, title defect, assessment,
lease, levy, charge or other encumbrance of any kind, or any conditional sale
contract, sale-leaseback, financing lease, title retention contract or other
contract to give any of the preceding.

“Equity Security” shall mean any: (i) Stock of the Company, whether voting or
non-voting; (ii) security of the Company convertible into or exchangeable for
Stock of the Company; or (iii) option, right or warrant issued by the Company to
acquire Stock of the Company.

 

5



--------------------------------------------------------------------------------

“Good Reason” shall mean, with respect to a termination or non-renewal by a
Person of his Designated Relationship, such Person’s termination of such
Designated Relationship with the Company or any of its Subsidiaries within
thirty (30) days after the Company or such Subsidiary, as the case may be:
(i) materially reduces such Person’s duties and responsibilities with respect to
his Designated Relationship without such Person’s consent (other than any
reduction in duties and responsibilities resulting from such Person’s death or
incapacity due to physical or mental illness); (ii) receives written notice from
such Person that the Company or its Subsidiary, as the case may be, is in
material breach of any of its obligations under any agreement with respect to
such Person’s Designated Relationship, provided such breach has not been cured
during such thirty- (30) day period; (iii) assigns such Persons duties
materially inconsistent with his Designated Relationship; (iv) requires such
Person to be principally located in any office or location more than twenty-five
(25) miles from such Person’s current office; or (v) receives written notice
from such Person that the Company or its Subsidiary, as the case may be, is in
material breach of any obligations owed to such Person or any other Person
Controlled by such first Person under (A) the Stock Purchase Agreement, (B) this
Agreement, (C) any Series A Seller Notes held by such Person or such other
Person Controlled by such first Person, (D) any Series B Seller Notes held by
such Person or such other Person Controlled by such first Person, or (E) the
Stock Pledge Agreement with respect to the shares of Common Stock issued to such
Person or such other Person Controlled by such first Person, provided such
breach has not been cured during such thirty (30) day period.

“Governmental Entity” shall mean any governmental, judicial, legislative,
executive, administrative or regulatory authority of the United States or any
other federal, national, state, provincial or local government (whether domestic
or foreign) or any subdivision, agency, commission, office or judicial,
administrative or regulatory authority thereof.

“Indebtedness” of any Person shall mean, at any date, without duplication:
(i) all obligations of such Person for borrowed money; (ii) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments;
(iii) all obligations of such Person to pay the deferred purchase price of
property or services; (iv) all obligations of such Person as lessee that are
capitalized in accordance with applicable generally accepted accounting
principles; (v) all Indebtedness of others secured by an Encumbrance on any
asset of such Person, whether or not such Indebtedness is assumed by such
Person; and (vi) all obligations of such Person in the nature of guarantees of
the obligations described in clauses (i) through (v) above of any other Person.

“Indenture” has the meaning set forth in Section 6.3.

“Independent Directors” has the meaning set forth in Section 3.1(a)(iii).

“Intcomex Holdings” shall mean Intcomex Holdings, L.L.C., a Delaware limited
liability company.

“Intcomex LLC” has the meaning set forth in the recitals.

“IPO” shall mean the initial Registered Offering.

“Issued Equity Securities” has the meaning set forth in Section 3.1(c).

“Issued Subsidiary Equity Securities” has the meaning set forth in
Section 3.1(d).

“Judgment” shall mean any judgment, order, writ, directive, ruling, decision,
injunction, decree, settlement agreement or award of any Governmental Entity or
arbitrator.

 

6



--------------------------------------------------------------------------------

“Latin America” shall mean Mexico, Central America and South America.

“Law” shall mean any: (i) law, statute, ordinance, regulation, whether federal,
national, state, provincial or local; (ii) regulation, rule, code, standard,
requirement and criterion enacted, promulgated or issued under any law, statute,
ordinance or regulation, whether federal, national, state, provincial or local;
or (iii) Judgment, in each case for clauses (i) through (iii) whether domestic
or foreign.

“Letter of Interest” shall mean the Letter of Interest, dated as of March 25,
2004, between CVC and Intcomex Holdings, as amended.

“Lock-Up Agreement” shall mean, with respect to an IPO, an agreement with the
underwriter in which each Shareholder transferring shares of Equity Securities
in such IPO agrees not to transfer any other Equity Securities held by them for
a certain time period following the closing date of the IPO.

“Luchtan” has the meaning set forth in the preamble.

“Major Shareholder” shall mean any Shareholder that holds Equity Securities
representing more than 1% of the aggregate number of all outstanding Equity
Securities.

“Material Adverse Effect” shall mean any material and adverse effect on either
(i) any of the condition (financial or otherwise), business, properties, assets,
liabilities, results of operations or prospects of the Company and its
Subsidiaries taken as a whole or (ii) the ability of the Company to consummate
the transactions that the Company is required to consummate hereby.

“Most Favorable Purchase Notice” has the meaning set forth in Section 5.2(d).

“Necessary Action” shall mean, with respect to a result required to be caused,
all actions (to the extent such actions are permitted by applicable Law and
subject to the provisions of Section 6.3 hereof) reasonably necessary to cause
such result, which actions may include, without limitation: (i) voting or
providing a written consent or proxy with respect to Equity Securities or other
Voting Stock; (ii) causing the adoption of shareholders resolutions and
amendments to the Charter Documents of the Company or any of its Subsidiaries;
(iii) causing members of the Board (to the extent such members were nominated or
designated by the Person obligated to undertake the Necessary Action and subject
to any fiduciary duties that they may have as Directors of the Company) to act
in a certain manner or causing them to be removed in the event they do not act
in such a manner (without regard to whether such failure to act is due to the
fiduciary duty referred to above); (iv) executing agreements and instruments;
and (v) making, or causing to be made, with Governmental Entities or other
Persons, all filings, approvals, registrations or similar actions that are
required to achieve such result.

“Non-CVC Shareholder” shall mean any Shareholder other than the CVC Shareholders
and their Permitted Transferees.

“Notice Date” has the meaning set forth in Section 5.2(a).

“Offer Notice” has the meaning set forth in Section 5.2(a).

 

7



--------------------------------------------------------------------------------

“Offering Person” has the meaning set forth in Section 5.2(a).

“Other Shareholders” has the meaning set forth in Section 5.3(a).

“Original Agreement” has the meaning set forth in the recitals.

“Parties” has the meaning set forth in the preamble.

“Permitted Transferee” shall mean any Affiliate of a Shareholder that, upon
becoming a transferee of Equity Securities of such Shareholder: (i) agrees to
become a party to this Agreement and to assume the rights and obligations of the
transferring Shareholder under this Agreement with respect to the transferred
Equity Securities (it being specified that the transferring Shareholders shall
upon such assumption no longer enjoy and be released from such rights and
obligations with respect to such transferred Equity Securities); (ii) agrees
that such transferee will not cease to be an Affiliate of the Transferor unless
prior to the time such transferee ceases to be an Affiliate of the Transferor,
such transferee transfers to the Transferor all Equity Securities owned by such
transferee, together with its rights and obligations under this Agreement with
respect to such Equity Securities; and (iii) executes such further documents as
may be necessary, in the opinion of the Company, to make the transferee a party
hereto and to assume such rights and obligations; provided, further that in
respect of any CVC Shareholder, and for the purpose of this definition only,
“Affiliate” shall be deemed to include Citigroup Inc., a Delaware corporation,
or any of its Subsidiaries, including any fund, collective investment scheme,
trust, partnership (including without limitation, any co-investment
partnership), special purpose or other vehicle or any Subsidiary or Affiliate of
any of the foregoing, with respect to which Citigroup Inc. or any of its
Subsidiaries is a general partner, controlling shareholder, investment manager
or investment advisor.

“Person” shall mean any individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, governmental or regulatory body or other entity.

“Pro Rata Portion” shall mean: (a) for purposes of Section 5.3, the number of
Equity Securities that each Other Shareholder shall be entitled to transfer,
which shall be determined by multiplying (i) the total number of Equity
Securities proposed to be transferred to a purchaser by a Selling Shareholder
pursuant to a Transfer Notice by (ii) a fraction, the numerator of which is the
total number of Equity Securities directly held by such Other Shareholder and
the denominator of which is the total number of Equity Securities directly held
by all Shareholders (including the Selling Shareholder) by (iii) the Tag-Along
Factor.

“Process Agent” has the meaning set forth in Section 7.7.

“Purchase Notice” has the meaning set forth in Section 5.2(b).

“Registered Offering” shall mean a registered offering of Equity Securities to
the general public, including a listing on a United States national securities
exchange, the Nasdaq Global Market, the Nasdaq Small Cap Market or other
recognized securities exchange designated by the Board, and underwritten on a
firm or best efforts basis by an investment banking institution recognized in
the market or markets in which the offering is registered.

 

8



--------------------------------------------------------------------------------

“Registration Rights Agreement” means the registration rights agreement, to be
executed between the Company, CVC, the Shalom Shareholders and the Additional
Shareholders, prior to an IPO to govern matters relating to registration rights
and obligations with respect to public offerings by the Company.

“Restrictive Covenants” has the meaning set forth in Section 4.2(e).

“Securities Act” shall mean the United States Securities Act of 1933, as
amended, together with the rules and regulations thereunder.

“Selling Shareholder” has the meaning set forth in Section 5.3(a).

“Shalom Director” has the meaning set forth in Section 3.1(a)(i).

“Shalom 1 LLLP” has the meaning set forth in the preamble.

“Shalom 3 LLLP” has the meaning set forth in the preamble.

“Shalom Entity” and “Shalom Entities” have the meaning set forth in the
preamble.

“Shalom Individuals” means (i) Anthony Shalom and Michael Shalom, to the extent
each remains alive and is not incapacitated, and (ii) upon the death of
incapacity of either Anthony Shalom or Michael Shalom, means the remaining
person (as between Anthony Shalom and Michael Shalom), and (iii) upon the death
or incapacity of such remaining person, means Isaac Shalom.

“Shalom Shareholder” and “Shalom Shareholders” have the meaning set forth in the
preamble, and shall include any executor or administrator of the estate of such
Person.

“Shareholder” shall mean any Person party to this Agreement other than the
Company.

“Stock” shall mean any “equity security” (as such term is defined in Rule 405
under the Securities Act).

“Stock Pledge Agreement” shall mean a stock pledge agreement creating a security
interest in the shares of Common Stock in favor of CVC, which stock pledge
agreement provides that such stock pledge agreement shall terminate, and the
security interest created thereby automatically released, upon the transfer of
the shares of Common Stock subject to such stock pledge agreement in a manner
permitted by the Original Agreement to a transferee other than a Permitted
Transferee.

“Stock Purchase Agreement” has the meaning set forth in the recitals.

“Subscribing Shareholder” has the meaning set forth in Section 3.1(d).

“Subsidiary” shall mean, as to any Person, any other Person: (i) of which such
first Person, directly or indirectly, owns securities or other equity interests
representing fifty percent (50%) or more of the aggregate voting power of all
securities and equity interests issued by such second Person; or (ii) of which
such first Person possesses the right to elect fifty percent (50%) or more of
the Directors; provided that Intcomex Holdings, Intcomex LLC and their
Subsidiaries shall be deemed to be Subsidiaries of the Company.

 

9



--------------------------------------------------------------------------------

“Subsidiary Equity Security” shall mean, with respect to a Subsidiary of the
Company, any: (i) Stock of such Subsidiary, whether voting or non-voting;
(ii) security of such Subsidiary convertible into or exchangeable for Stock of
such Subsidiary; or (iii) option, right or warrant issued by such Subsidiary to
acquire Stock of such Subsidiary.

“Tag-Along Factor” shall mean, with respect to the calculation of a Pro-Rata
Portion following the delivery of a Transfer Notice pursuant to Section 5.3(a),
one.

“Territory” shall mean the territory of the United States, Chile, Argentina,
Costa Rica, Ecuador, El Salvador, Guatemala, Jamaica, Panama, Peru, Uruguay,
Cayman Islands and Colombia.

“Third Amended Agreement” has the meaning set forth in the recitals.

“transfer” shall mean may transfer, directly or indirectly (including through
the transfer, sale, exchange, assignment, pledge, gift, hypothecation or other
disposition of Stock in any Shareholder, or direct or indirect parent thereof,
all or substantially all of whose assets are Equity Securities or ownership or
control rights in Equity Securities), by way of sale, exchange, assignment,
pledge, gift or other disposition, whether by operation of law or otherwise,
whether voluntarily or involuntarily, of any Equity Securities, and
“transferring” and “transferred” shall have correlative meanings.

“Transfer Notice” has the meaning set forth in Section 5.3(a).

“Transfer Shares” has the meaning set forth in Section 5.2(a).

“Transferor” has the meaning set forth in Section 5.1(b).

“Transferring Shareholder” has the meaning set forth in Section 5.2(a).

“U.S. GAAP” shall mean United States generally accepted accounting principles.

“Voting Shares” shall mean the outstanding Equity Securities having the right to
vote generally for the election of Directors of the Board.

“Voting Stock” shall mean, with respect to an issuer of Stock, the outstanding
Stock of such issuer having the right to vote generally in any election of
Directors of such issuer.

Section 1.2 General Interpretive Principles.

(a) Whenever used in this Agreement, except as otherwise expressly provided or
unless the context otherwise requires, any noun, pronoun, or adjective shall be
deemed to include the plural as well as the singular and to cover all genders.
Unless otherwise specified, words such as “herein,” “hereof,” “hereby,”
“hereunder” and words of similar import refer to this Agreement as a whole and
not to any particular Section or subsection of this Agreement, and references
herein to “Articles” or “Sections” refer to Articles or Sections of this
Agreement. The headings in this Agreement are intended solely for convenience of
reference and shall be given no effect in the construction or interpretation of
this Agreement.

 

10



--------------------------------------------------------------------------------

(b) Whenever used in this Agreement, except as otherwise expressly provided,
(i) “Shalom Shareholders” shall include each Shalom Shareholder, (ii) “Centel
Shareholders” shall include each Centel Shareholder and (iii) “Additional
Shareholders” shall include each Additional Shareholder.

(c) The terms “dollars” and “$” shall mean United States Dollars.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Section 2.1 Representations and Warranties of All Parties. Each of the Parties
hereto hereby represents and warrants to the others on the date hereof as
follows:

(a) Organization and Qualification; Power. Such Party (if a Person other than a
natural Person) is a corporation or other entity duly organized and validly
existing under the Laws of its jurisdiction of organization. Such Party (if a
Person other than a natural Person) has all requisite power and authority to
own, lease and operate its assets, and to carry on its business as it is now
being conducted.

(b) Authority; Validity. Such Party has all requisite legal capacity (if a
natural Person) or power and authority (if a Person other than a natural Person)
to execute and deliver this Agreement and to perform its obligations hereunder.
The execution and delivery by such Party of this Agreement and the other
documents and instruments to be executed by such Person pursuant hereto and the
performance of his, her or its obligations hereunder and thereunder have been
duly authorized by all necessary action. This Agreement has been duly executed
and delivered by such Party and, assuming due authorization, execution and
delivery of this Agreement by the other Parties hereto, constitutes his, her or
its legal, valid and binding obligation, enforceable against him, her or it in
accordance with its terms. No further act or proceeding on his, her or its part
is necessary to authorize this Agreement or the performance of his, her or its
obligations hereunder.

(c) Compliance; Binding Effect. The execution and delivery of this Agreement and
the consummation of the transactions contemplated hereby will not: (i) violate
any provision of the Charter Documents of any Party that is not a natural
Person; (ii) constitute a breach or violation of, or default under, or
accelerate any obligation, or create an Encumbrance on any assets, properties or
rights of such Party (with or without notice, lapse of time or both) pursuant
to, any Contracts binding upon the Party; or (iii) violate or conflict with any
Law to which such Party is subject or by which such Party is bound.

(d) Consents. No Consent is required to be made or obtained by such Party in
connection with: (i) the execution, delivery or performance of this Agreement by
such Party; or (ii) the consummation by such Party of any of the transactions
contemplated herein.

 

11



--------------------------------------------------------------------------------

(e) Ownership. Each of the Shareholders Controls and (other than in the case of
Anthony Shalom, Isaac Shalom and Michael Shalom) is the record holder of Equity
Securities.

Section 2.2 Representations and Warranties of the CVC Shareholders. Each of the
CVC Shareholders hereby represents and warrants on the date hereof as follows:

(a) Control of the CVC Shareholders. Each of the CVC Shareholders is indirectly
Controlled by Citigroup Inc.

(b) No Registration. None of the CVC Shareholders, any of their Affiliates other
than the Company and its Subsidiaries, nor any person acting on its or their
behalf has made, directly or indirectly, offers or sales of any security, or has
solicited, directly or indirectly, offers to buy any security, under
circumstances that would require the registration of the offer and sale of the
Stock in the CVC Shareholders under the Securities Act.

Section 2.3 Representations and Warranties of the Shalom Shareholders. Each of
the Shalom Shareholders hereby represents and warrants on the date hereof that
each of Shalom 1 LLLP and Shalom 3 LLLP are Controlled, directly or indirectly,
by Anthony Shalom and Michael Shalom, respectively.

ARTICLE III

GOVERNANCE

Section 3.1 Voting Rights; Board; Management; Information. Prior to an IPO, each
Shareholder shall take all Necessary Action to cause:

(a)(i) the Board to consist, for so long as Anthony Shalom, Isaac Shalom and
Michael Shalom continue to Control Voting Shares representing at least 22% of
the voting power of all outstanding Voting Shares, of (subject to clause
(iii) below) nine (9) Directors, five (5) of whom shall be nominated by the CVC
Shareholders, two (2) of whom shall be nominated by the Shalom Individuals (the
“Shalom Directors”) and two of whom shall be Independent Directors (as defined
below), and to cause each committee of the Board to include at least one Shalom
Director, unless otherwise agreed by the Shalom Directors; provided that (i) the
CVC Shareholders, on the one hand and (ii) the Shalom Individuals, on the other
hand, shall be entitled to cause the removal and replacement of any Director
nominated by it or them at any time, with or without cause, and to nominate an
alternate Director to replace and/or substitute, if necessary, each Director
nominated by it or them, as the case may be;

(ii) the Board to establish and maintain an Executive Committee which, for so
long as Anthony Shalom, Isaac Shalom and Michael Shalom continue to Control
Voting Shares representing at least 22% of the voting power of all outstanding
Voting Shares, shall consist of five (5) Directors, three (3) of whom shall be
Directors nominated by the CVC Shareholders and two (2) of whom shall be the
Shalom Directors, and to delegate to such Executive Committee such powers and
authority of the Board in the management of the business and affairs of the
Company as the Board shall determine from time to time, other than the powers
that cannot be so delegated under Delaware law;

 

12



--------------------------------------------------------------------------------

(iii) the appointment of two “Independent Directors;” provided that the CVC
Shareholders shall be entitled to cause the removal of an Independent Director
at any time and in the event that an Independent Director is removed or
otherwise ceases to be a Director for any reason, the replacement Independent
Director shall be a person designated by the CVC Shareholders, each of whom
qualifies as an “independent director” under Section 303A.02 of the Listed
Company Manual of the New York Stock Exchange and Rule 10A-3 under the United
States Securities Exchange Act of 1934, as such rules may be amended from time
to time, provided that if the CVC Shareholders elect in their sole discretion
not to designate a replacement Independent Director, the size of the Board shall
be reduced accordingly; and

(iv) the board of Directors of each Subsidiary of the Company that is required,
in accordance with applicable Law, to have a board of Directors to consist, for
so long as Anthony Shalom, Isaac Shalom and Michael Shalom continue to Control
Voting Shares representing at least 22% of the voting power of all outstanding
Voting Shares, of either (x) five (5) Directors, three (3) of whom shall be
nominated by the CVC Shareholders and two (2) of whom shall be nominated by the
Shalom Individuals or (y) three (3) Directors, two (2) of whom shall be
nominated by the CVC Shareholders and one (1) of whom shall be nominated by the
Shalom Individuals, and to cause each committee of such boards of Directors of
the Subsidiaries to include at least one Director nominated by the Shalom
Individuals; it being specified that (i) the CVC Shareholders, on the one hand
and (ii) the Shalom Individuals, on the other hand, shall be entitled to cause
the removal and replacement of any such Director nominated by it or them at any
time, with or without cause, and to nominate an alternate Director to replace
and/or substitute, if necessary, each Director nominated by it or them, as the
case may be;

(b) the Company and its Subsidiaries to refrain, for so long as Anthony Shalom,
Issac Shalom and Michael Shalom continue to Control Voting Shares representing
at least 22% of the voting power of all outstanding Voting Shares, from
approving any of the following actions or matters (whether or not the
shareholders of the Company or any of its Subsidiaries have approved of such
actions or matters) without first having received the affirmative vote or
written consent of the Shalom Directors:

(i) any amendment or modification of the Charter Documents of the Company or any
of its Subsidiaries adversely affecting the rights, benefits or privileges of
the holders of Common Stock held by the Shalom Shareholders and the Additional
Shareholders, taken as a class;

(ii) any incurrence by the Company or any of its Subsidiaries of Indebtedness of
a principal amount greater than $500,000 (other than (x) extensions, renewals or
refinancings of outstanding Indebtedness that do not increase the principal
amount of such Indebtedness, (y) Indebtedness incurred in the ordinary course of
business or (z) Indebtedness incurred or permitted pursuant to the Indenture)
such that, upon the incurrence of such Indebtedness, the sum of (x) the
principal amount of the Indebtedness thereby incurred and (y) the Company’s
consolidated long-term debt and short-term debt, net of cash and cash
equivalents, as shown at the end of the period covered by the most recent
unaudited consolidated quarterly financial statements or audited annual
consolidated financial statements of the Company, is greater than four times the
aggregate consolidated EBITDA of the Company in the four most recent quarters
for which unaudited consolidated quarterly financial statements or audited
annual consolidated financial statements have been prepared by the Company;

 

13



--------------------------------------------------------------------------------

(iii) the entering into, or commitment to enter into, any line of business other
than the distribution of electronic, computer, electric and communication
equipment and components and related software, furniture and accessories;

(iv) the making of any contributions to a political party or a candidate for
political office, in each case whether domestic or foreign; or

(v) the entry into any transaction with any CVC Shareholder or any of their
Affiliates (other than the Company and its Subsidiaries) involving an aggregate
amount in excess of $5,000,000; provided that no such affirmative vote or
consent shall be required if the transaction: (A) is entered into on an
arms’-length basis and on terms consistent with those available from an
unrelated third-party; (B) involves the issuance of Equity Securities in
compliance with the provisions of Section 3.1(c) or the issuance of Subsidiary
Equity Securities in compliance with the provisions of Section 3.1(d);
(C) involves the issuance by the Company or any of its Subsidiaries of debt
securities or instruments to any CVC Shareholder or any of their Affiliates; or
(D) is otherwise permitted by Article V of this Agreement.

(c) the Company to refrain from issuing any Equity Securities (the “Issued
Equity Securities”) without affording each Shareholder that is a record holder
of Equity Securities the right to acquire such Issued Equity Securities in
proportion to such Shareholder’s then existing holding of Equity Securities of
the same class as that of the Issued Equity Securities, or, if such Issued
Equity Securities are of a class of which no securities are issued or
outstanding immediately prior to the issuance of such Issued Equity Securities,
in proportion to the number of Equity Securities held by such Shareholder at the
time of such issuance as compared to the aggregate number of all outstanding
Equity Securities, in each case on the same terms and conditions and for the
same consideration as the Company proposes to issue such Issued Equity
Securities (provided that each Shareholder that is a record holder of non-voting
Equity Securities shall acquire non-voting Equity Securities in connection with
such issuance). Notwithstanding the foregoing, the provisions of the first
sentence of this Section 3.1(c) shall not apply to: (i) issuances of Equity
Securities pursuant to a Registered Offering; (ii) any issuance or transfer of
Equity Securities to Directors, officers and employees of the Company or any of
its Subsidiaries pursuant to a compensation plan approved by the Board;
(iii) issuances of Equity Securities pursuant to the exercise, conversion or
exchange of outstanding Equity Securities, provided that the relevant right to
exercise, convert or exchange is afforded to or enjoyed by all holders of the
class of Equity Securities being exercised, converted or exchanged;
(iv) issuances of Equity Securities by the Company in connection with the merger
of the Company with another Person, or the purchase by the Company of assets or
shares of the capital stock or other ownership interest of another Person; or
(v) issuances of Equity Securities by the Company in connection with any
financing or leasing arrangement.

 

14



--------------------------------------------------------------------------------

(d) the Subsidiaries of the Company to refrain from issuing any Subsidiary
Equity Securities (the “Issued Subsidiary Equity Securities”) to any Shareholder
(the “Subscribing Shareholder”) without affording each Shareholder that is a
record holder of Equity Securities (other than the Subscribing Shareholder and
the Shareholders Controlled by the Subscribing Shareholder) the right to acquire
such Issued Subsidiary Equity Securities in proportion to such Shareholder’s
then existing holding of Subsidiary Equity Securities of the same class as that
of the Issued Subsidiary Equity Securities, or, if such Issued Subsidiary Equity
Securities are of a class of which no securities are issued or outstanding
immediately prior to the issuance of such Issued Subsidiary Equity Securities,
in proportion to the number of Subsidiary Equity Securities held by such
Shareholder at the time of such issuance as compared to the aggregate number of
all outstanding Subsidiary Equity Securities, on the same terms and conditions
and for the same consideration as such Subsidiary proposes to issue such Issued
Subsidiary Equity Securities (provided that each Shareholder that is a record
holder of non-voting Equity Securities shall acquire non-voting Equity
Securities in connection with such issuance (and if a Shareholder is a record
holder of both non-voting and voting Equity Securities, such Shareholder shall
be entitled to acquire both non-voting and voting Equity Securities, to be
allocated based on such Shareholder’s aggregate holdings)). Notwithstanding the
foregoing, the provisions of the first sentence of this Section 3.1(d) shall not
apply to: (i) issuances of Subsidiary Equity Securities pursuant to a Registered
Offering; (ii) any issuance or transfer of Subsidiary Equity Securities to
Directors, officers and employees of the Company or any of its Subsidiaries
pursuant to a compensation plan approved by the Board; (iii) issuances of
Subsidiary Equity Securities pursuant to the exercise, conversion or exchange of
outstanding Subsidiary Equity Securities, provided that the relevant right to
exercise, convert or exchange is afforded to or enjoyed by all holders of the
class of Subsidiary Equity Securities being exercised, converted or exchanged;
(iv) issuances of Subsidiary Equity Securities in connection with the merger of
the Company with another Person, or the purchase by the Company of assets or
shares of the capital stock or other ownership interest of another Person; or
(v) issuances of Subsidiary Equity Securities in connection with any financing
or leasing arrangement.

(e) the Company and its Subsidiaries not to enter into or engage in any
transaction with any CVC Shareholder, a Shalom Shareholder, the Centel
Shareholders, any Additional Shareholder or any of their Affiliates (other than
the Company and its Subsidiaries), except transactions entered into on an
arms’-length basis and on terms consistent with those available from an
unrelated third-party;

(f) the Company and the Subsidiaries not to make any offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
employee or official of a Governmental Entity or arbitration tribunal, to any
political party, domestic or foreign (or official thereof) or candidate for
political office or to any other Person who was or is in a position to help or
hinder the Company or its Subsidiaries: (i) with the intent or purpose of
inducing such official, political party or candidate, or other Person, to do or
omit to do any act in violation of the lawful duty of such official; (ii) that
would cause the Company or its Subsidiaries to violate or be in violation of any
applicable Law (including without limitation the U.S. Foreign Corrupt Practices
Act, as amended) or subject to damages or penalties in a civil or criminal
proceeding; or (iii) that could reasonably be expected to have a Material
Adverse Effect if not continued;

 

15



--------------------------------------------------------------------------------

(g) the Company to deliver to each of its Directors and to each Shareholder as
soon as available and in no event more than one hundred twenty (120) days after
the end of the fiscal year, a copy of the annual audited consolidated balance
sheets and statements of income, cash flow and changes in stockholders’ equity
and notes thereto for the Company and its consolidated subsidiaries for such
fiscal year, prepared in accordance with U.S. GAAP;

(h) the Company to deliver to each of its Directors and to each Major
Shareholder as soon as available and in no event more than forty-five (45) days
after the end of each consecutive three-month period in each fiscal year (other
than the final three-month period), a copy of the unaudited consolidated balance
sheets and statements of income and cash flow for the Company and its
consolidated subsidiaries for such three-month period, prepared in accordance
with U.S. GAAP and approved by the chief executive officer of the Company;

(i) the Company to deliver to each of its Directors as soon as available and in
no event more than thirty (30) days after the end of each calendar month, a copy
of the unaudited monthly income statement of the Company and its consolidated
subsidiaries for such calendar month, prepared in accordance with U.S. GAAP and
approved by the chief executive officer of the Company;

(j) the Company to respond, upon a Major Shareholder’s reasonable request made
to the chairman of the Board, to such Major Shareholder’s request for
information regarding the affairs of the Company; provided that such Major
Shareholder’s request be for a proper purpose, and provided, further, that the
Company shall not be obligated pursuant to this Section 3.1(j) to provide access
to any information that the Board determines in good faith to be a trade secret
or similar confidential information;

(k) the Company to use its reasonable efforts to maintain insurance covering
against the risks of the nature normally insured against by companies in the
same or similar lines of business in coverage amounts typically and reasonably
carried by such companies, including, but not limited to, directors’ and
officers’ liability insurance; provided such insurance is available on
commercially reasonable terms; and

(l) the Company to invite the person designated by the Centel Shareholders’
Representative (the “Centel Observer”) as a representative of the Centel
Shareholders to attend all meetings of the Board in a non-voting observer
capacity, and to give the Centel Observer copies of all notices, minutes and
other materials that the Company provides to its Board members; provided the
Centel Observer shall hold in confidence and trust and act in a fiduciary manner
with respect to all information and materials so provided; and provided,
further, that the Board reserves the right to withhold any information and to
exclude the Centel Observer from any meeting or any portion thereof if access to
such information or meeting could adversely affect the attorney-client privilege
between the Company and its counsel or would result in the disclosure of the
Company’s trade secrets or if the Centel Shareholders or any of its Affiliates
is or is affiliated with a competitor of the Company.

 

16



--------------------------------------------------------------------------------

ARTICLE IV

ADDITIONAL SHAREHOLDER OBLIGATIONS

Section 4.1 Restrictive Legend. Each Shareholder agrees that:

(a) It shall take all Necessary Action to cause each certificate evidencing the
Equity Securities issued by the Company at and, for so long as applicable, after
the Closing Date:

THE SALE, ASSIGNMENT, TRANSFER, PLEDGING OR OTHER DISPOSITION OF THE SECURITIES
EVIDENCED BY THIS CERTIFICATE IS RESTRICTED BY THE TERMS OF THE SHAREHOLDERS
AGREEMENT (AS AMENDED FROM TIME TO TIME) BY AND AMONG COURT SQUARE CAPITAL,
LTD., THE SHALOM SHAREHOLDERS AS DEFINED THEREIN, THE ADDITIONAL SHAREHOLDERS AS
DEFINED THEREIN, AND INTCOMEX, INC., DATED AS OF AUGUST 31, 2004, COPIES OF
WHICH MAY BE OBTAINED FROM THE ISSUER OF THIS CERTIFICATE. NO SALE, ASSIGNMENT,
TRANSFER, PLEDGING OR OTHER DISPOSITION OF SUCH SECURITIES (I) SHALL BE MADE ON
THE BOOKS OF INTCOMEX, INC. UNLESS ACCOMPANIED BY EVIDENCE OF COMPLIANCE WITH
THE TERMS OF THE AFORESAID SHAREHOLDERS AGREEMENT, AND SUCH TRANSFEREE AGREES TO
BE BOUND BY ANY RESTRICTIONS SET FORTH IN THE AFORESAID SHAREHOLDERS AGREEMENT
THAT ARE APPLICABLE TO SUCH TRANSFEREE, OR (II) SHALL BE EFFECTIVE UNLESS AND
UNTIL THE TERMS AND CONDITIONS OF THE AFORESAID SHAREHOLDERS AGREEMENT SHALL
HAVE BEEN COMPLIED WITH IN FULL.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER
SECURITIES LAWS; AND SUCH SECURITIES MAY NOT BE OFFERED, SOLD, OR OTHERWISE
TRANSFERRED OTHER THAN IN ACCORDANCE WITH THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT OF 1933, AS AMENDED, AND COMPLIANCE WITH ALL OTHER APPLICABLE
SECURITIES LAWS, OR, IN EITHER CASE, AN EXEMPTION THEREFROM. IN CONNECTION WITH
ANY TRANSFER OF SUCH SECURITIES, THE HOLDER WILL BE REQUIRED TO FURNISH TO THE
ISSUER OF SUCH SECURITIES SUCH CERTIFICATION, LEGAL OPINIONS AND/OR OTHER
INFORMATION AS THE ISSUER MAY REASONABLY REQUIRE TO CONFIRM THAT THE PROPOSED
SALE COMPLIES WITH THE FOREGOING RESTRICTIONS.

 

17



--------------------------------------------------------------------------------

With respect to certificates representing shares of Common Stock issued to the
Non-CVC Shareholders other than the Centel Shareholders: THE SHARES OF COMMON
STOCK REPRESENTED BY THIS CERTIFICATE MAY BE SUBJECT TO TRANSFER IN THE
CIRCUMSTANCES AND PURSUANT TO THE TERMS AND CONDITIONS DESCRIBED IN THE
CERTIFICATE OF INCORPORATION OF INTCOMEX, INC. AND THE STOCK PURCHASE AGREEMENT
BY AND AMONG COURT SQUARE CAPITAL, LTD., THE SELLERS AS DEFINED THEREIN AND
INTCOMEX, INC., DATED AS OF AUGUST 27, 2004, COPIES OF WHICH MAY BE OBTAINED
FROM THE ISSUER OF THIS CERTIFICATE.

With respect to certificates representing shares of Common Stock issued to the
Centel Shareholders: THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE
MAY BE SUBJECT TO TRANSFER IN THE CIRCUMSTANCES AND PURSUANT TO THE TERMS AND
CONDITIONS DESCRIBED IN THE CERTIFICATE OF INCORPORATION OF INTCOMEX, INC., THE
SHARE PURCHASE AGREEMENT BY AND AMONG INTCOMEX, INC., INTCOMEX HOLDINGS SPC-I,
LLC, CENTEL, S.A. DE C.V., HARRY LUCHTAN AND YEHUDA AZANCOT, DATED AS OF APRIL
28, 2005, AND THE SHARE PLEDGE AGREEMENT BY AND AMONG INTCOMEX, INC., HARRY
LUCHTAN AND YEHUDA AZANCOT, DATED AS OF APRIL 28, 2005, COPIES OF WHICH MAY BE
OBTAINED FROM THE ISSUER OF THIS CERTIFICATE.

(b) In the event any part of the restrictive legend above has ceased to be
applicable, any Shareholder may cause the Company to provide such Shareholder,
at its request and without any expense to such Shareholder (other than
applicable transfer taxes and similar governmental charges, if any), upon
surrender of the certificates representing Equity Securities and bearing
inapplicable legends, with new certificates representing identical Equity
Securities not bearing the part of the legend with respect to which the
restriction or restrictions has or have ceased and terminated (it being
understood that (i) the restriction referred to in the first paragraph of the
legend above shall cease and terminate upon the termination of this Agreement,
(ii) the restriction referred to in the second paragraph of the legend above
shall cease and terminate upon the transfer of the shares of Common Stock
represented by such certificate by a Non-CVC Shareholder in accordance with the
terms of this Agreement other than to a Permitted Transferee, and (iii) the
restriction referred to in the third paragraph of the legend above shall cease
and terminate at the earlier of (A) the time when such restriction is no longer
required in order to assure compliance with the Securities Act and any
applicable state securities and “blue sky” laws and (B) the time when such
securities shall have been effectively registered under the Securities Act and
any applicable state securities and “blue sky” laws).

(c) Upon any transfer of any securities of the Company, prior to the recording
of such transfer on the books of the Company, the Company shall take reasonable
measures to assure that such transfer is being effected in accordance with the
registration requirements of the Securities Act or pursuant to an exemption
therefrom.

 

18



--------------------------------------------------------------------------------

Section 4.2 Non-Solicitation; Non-Competition; Confidentiality.

(a) From the date hereof until the third anniversary of the date on which a
Non-CVC Shareholder ceases to Control Equity Securities, each such Non-CVC
Shareholder shall not, and shall cause its Affiliates not to, directly or
indirectly, solicit any Customer of the Business to purchase Competitive
Products other than from the Company or its Subsidiaries. For purposes of this
Section 4.2: (i) “Customer of the Business” shall mean any Person to which the
Company or its Subsidiaries sold products during the one-year period prior to
the date on which such Non-CVC Shareholder ceased to Control Equity Securities
and (ii) “Competitive Products” shall mean any products sold by or that compete
with any products sold by the Company or its Subsidiaries within the one-year
period immediately preceding the date on which such Non-CVC Shareholder ceased
to Control Equity Securities.

(b) From the date hereof until the third anniversary of the date on which a
Non-CVC Shareholder ceases to Control Equity Securities, each such Non-CVC
Shareholder shall not, and shall cause its Affiliates not to, directly or
indirectly, solicit or seek to induce any Person having a Designated
Relationship to terminate such Designated Relationship (other than to assume
another Designated Relationship) or hire any such Person; provided that “solicit
or seek to induce” shall not include, and such Non-CVC Shareholder shall not be
prohibited from, making general solicitations (e.g., newspaper advertisements
and hiring fairs) not targeted at specific employees.

(c) From the date hereof until the third anniversary of the date on which a
Non-CVC Shareholder ceases to Control Equity Securities, each such Non-CVC
Shareholder shall not, and shall cause its Affiliates not to, directly or
indirectly, own, manage, operate, control or participate in the ownership,
management, operation or control of any Person that competes with the business
of wholesale distribution and resale of computer equipment, software and
peripherals anywhere in the Territory or in any other country in Latin America
or the Caribbean; provided that this Section 4.2(c) shall not prohibit a Non-CVC
Shareholder or any of its Affiliates from holding ownership interests in the
Company or an ownership interest as a passive investor in a publicly-traded
company in which such ownership interests, together with the securities in such
company held by its Affiliates: (i) have a market value not exceeding
U.S.$200,000; and (ii) represent less than 5% of the aggregate voting power of
all of such publicly traded company’s ownership interests; provided, further,
that such ownership interest limitations in this Section 4.2(c) may be waived by
obtaining the written consent of the CVC Shareholders.

 

19



--------------------------------------------------------------------------------

(d) Each Non-CVC Shareholder shall maintain the confidentiality of, and not use:
(A) confidential or proprietary information regarding the Company or any of its
Subsidiaries or (B) trade secrets regarding the Company or any of its
Subsidiaries, other than in connection with the operation of the Business of the
Company and its Subsidiaries while such Non-CVC Shareholder has a Designated
Relationship; provided that this Section 4.2(d) shall not apply to information:
(i) that becomes available to such Non-CVC Shareholder after the Closing Date
from a source other than another Non-CVC Shareholder, the Company or any of its
Subsidiaries (and not as a result of a violation of a contractual restriction or
fiduciary duty known to such first Non-CVC Shareholder); or (ii) that was or
becomes generally available to the public (and not as a result of a violation of
a contractual restriction or fiduciary duty known to such first Non-CVC
Shareholder). Notwithstanding the preceding sentence, such first Non-CVC
Shareholder may, and may permit, disclosure of such information: (1) in response
to any judicial or administrative proceedings (by oral questions,
interrogatories, requests for information or documents, subpoena, civil
investigation demand or similar process); (2) if requested by a Governmental
Entity; or (3) to comply with applicable Law or stock exchange regulations;
provided that such Non-CVC Shareholder will, to the extent practicable, promptly
notify the Company thereof and cooperate with the Company and its Subsidiaries
at the Company’s reasonable request and cost if the Company or any of its
Subsidiaries should seek to obtain an order that confidential treatment will be
accorded to such information.

(e) Each Non-CVC Shareholder hereby agrees that (i) if, in any judicial
proceeding, a court shall deem any of the restrictive covenants contained in
Sections 4.2(a), 4.2(b), 4.2(c) and 4.2(d) (the “Restrictive Covenants”)
invalid, illegal or unenforceable because its scope is considered excessive,
such Restrictive Covenant shall be modified so that the scope of the Restrictive
Covenant is reduced only to the minimum extent necessary to render the modified
covenant valid, legal and enforceable; and (ii) if any Restrictive Covenant (or
portion thereof) is deemed invalid, illegal or unenforceable in any
jurisdiction, as to that jurisdiction such Restrictive Covenant (or portion
thereof) shall be ineffective to the extent of such invalidity, illegality or
unenforceability, without affecting in any way the remaining Restrictive
Covenants (or portion thereof) in such jurisdiction or rendering that or any
other Restrictive Covenant (or portion thereof) invalid, illegal, or
unenforceable in any other jurisdiction.

Section 4.3 [Intentionally Omitted.]

Section 4.4 Transfers by the Shalom Shareholders.

(a) Each of the Shalom Shareholders agrees that (i) so long as Michael Shalom
and Anthony Shalom remain alive and are not incapacitated, Shalom 1 LLLP and
Shalom 3 LLLP shall each be directly or indirectly Controlled and more than 50%
owned by Michael Shalom and/or Tony Shalom, with the remainder owned by
Affiliates of Michael Shalom and/or Tony Shalom; and (ii) upon the death or
during the incapacity of Michael Shalom or Anthony Shalom, so long as Isaac
Shalom (the brother of Michael Shalom) remains alive and is not incapacitated,
Shalom 1 LLLP and Shalom 3 LLLP shall each be Controlled and more than 50% owned
by (1) Isaac Shalom and/or (2) Anthony Shalom or Michael Shalom, whichever
remains alive and not incapacitated, with the remainder owned by Affiliates of
(3) Isaac Shalom and/or (4) Michael Shalom or Tony Shalom, whichever remains
alive and not incapacitated.

(b) Each of the Shalom Shareholders further agrees to provide such documentation
as the CVC Shareholders may reasonably require to confirm compliance with clause
(a) of this Section 4.4.

 

20



--------------------------------------------------------------------------------

Section 4.5 Registration Rights. Notwithstanding anything herein to the
contrary, the Company and each of the CVC Shareholders, the Shalom Shareholders
and the Additional Shareholders agree that, prior to an IPO, they shall take all
Necessary Action to enter into a Registration Rights Agreement containing
customary terms, pursuant to which the CVC Shareholders will have four demand
registration rights and the Shalom Shareholders will have two demand
registration rights, in each case to request from the Company registration for
sale under the Securities Act of all or a portion of the shares of Stock then
held by them, and the CVC Shareholders, the Shalom Shareholders and the
Additional Shareholders will have piggyback rights for the registration for sale
under the Securities Act of all or a portion of the shares of Stock then held by
them; provided that if the lead underwriters for any underwritten offering
registered pursuant to the Registration Rights Agreement advise the Company that
marketing factors require a limitation of the total number of shares of Stock
underwritten, then the number of shares of Stock that may be included in such
underwritten offering by each Shareholder shall equal (i) in the case of the CVC
Shareholders, the lesser of (x) the total number of shares of Stock originally
sought to be included by the CVC Shareholders in such underwritten offering, and
(y) 66% of the total number of shares of Stock to be underwritten in such
offering (following any reductions), and (ii) in the case of all other
Shareholders, the total number of shares of Stock to be underwritten in such
offering (following any reductions) minus the number of shares of Stock to be
included by the CVC Shareholders in such underwritten offering pursuant to
(i) above, such allocation to be made pro rata among all participating other
Shareholders (and the Company, to the extent it would seek to include any newly
issued shares of Stock in such offering) in proportion to the number of Shares
originally sought to be included by them in such offering.

Section 4.6 Certificate of Incorporation. Each Shareholder agrees to take all
Necessary Action to cause the Company to adopt the Third Amended and Restated
Certificate of Incorporation, substantially in the form of Annex A attached
hereto.

ARTICLE V

TRANSFER RESTRICTIONS

Section 5.1 Restrictions on Disposition of Interests.

(a) [Intentionally Omitted.]

(b) No Shareholder may transfer any Equity Securities (each such Shareholder, a
“Transferor”) unless: (i) such transfer is in compliance with the other
provisions of this Section 5.1 and is effected: (x) in compliance with the
applicable provisions of Sections 5.2, 5.3, 5.4 and 5.5 hereof; (y) to a
Permitted Transferee; or (z) pursuant to Article IX or Section 7.2 of the Stock
Purchase Agreement or pursuant to any Stock Pledge Agreement, and (ii) such
transfer of Equity Securities is made on the books of the Company. In addition,
no Shareholder may transfer any Equity Securities pursuant to Section 5.2 to an
Affiliate of such Shareholder unless such Affiliate is a Permitted Transferee.

(c) Any purported transfer of Equity Securities other than in accordance with
this Agreement by any Transferor shall be null and void, and the Company shall
refuse to recognize any such transfer for any purpose and shall not reflect in
its records any change in record ownership of Equity Securities pursuant to any
such transfer.

 

21



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing and except in connection with a Change of
Control of the Company, no Shareholder shall, at any time during the term of
this Agreement, transfer any Equity Securities to any Person that is a direct
competitor of the Company or that is disreputable (in either case, as determined
in good faith by the CVC Shareholders), unless otherwise agreed by the CVC
Shareholders.

(e) For the avoidance of doubt, the transfer, sale, exchange, assignment,
pledge, gift, hypothecation or other disposition of Stock in any CVC Shareholder
shall not constitute a “transfer” of Equity Securities for purposes of this
Agreement so long as, after consummation of such transfer, sale, exchange,
assignment, pledge, gift, hypothecation or other disposition, such CVC
Shareholder remains controlled by Citigroup Inc. (or any successor thereto).

Section 5.2 Rights of First Offer.

(a) Subject to the provisions of Section 5.1(a), if a Shareholder (the
“Transferring Shareholder”) desires at any time to transfer any of its Equity
Securities (including through the transfer, sale, exchange, assignment, pledge,
gift, hypothecation or other disposition of Stock in any Shareholder, or direct
or indirect parent thereof, all or substantially all of whose assets are Equity
Securities or ownership or control rights in Equity Securities) (the “Transfer
Shares”) to a Person (other than a Permitted Transferee), such Transferring
Shareholder shall give to the other Shareholders and the Company (the “Offering
Persons”) written notice (the “Offer Notice”) notifying the Offering Persons of
the Transferring Shareholder’s intention to transfer all (but not less than all)
the Transfer Shares, which notice shall identify the number of Transfer Shares,
the date on which such Transfer Notice is sent, and any other material terms of
the intended transfer (other than the price per Equity Security). The date on
which such Offer Notice is sent by the Transferring Shareholder is referred to
hereinafter as the “Notice Date.”

(b) Each Offering Person shall have thirty (30) days following the Notice Date
to give the Transferring Shareholder a binding, irrevocable written offer to
purchase all (but not less than all) the Transfer Shares at a purchase price
(which shall be in cash) and upon the other material terms and conditions
specified in such Offering Person’s offer (a “Purchase Notice”). If the
Transferring Shareholder does not receive a Purchase Notice from an Offering
Person within the thirty (30)-day period specified above, such Offering Person
shall be deemed to have declined to purchase the Transfer Shares pursuant to
this Section 5.2.

(c) In the event that the Transferring Shareholder receives more than one
Purchase Notice pursuant to Section 5.2(b), the Transferring Shareholder shall
either: (i) decline the offer set forth in the Most Favorable Purchase Notice
(as defined below) in accordance with Section 5.2(d); or (ii) accept the Most
Favorable Purchase Notice in accordance with Section 5.2(e), but may not accept
an offer made in any other Purchase Notice (other than any Purchase Notice
received by such Transferring Shareholder after any future compliance with the
terms and procedures set forth in this Section 5.2 pursuant to the last sentence
of Section 5.2(d) or Section 5.2(e)).

 

22



--------------------------------------------------------------------------------

(d) In the event that the Transferring Shareholder: (i) does not receive within
the thirty (30)-day period specified above a Purchase Notice in respect of all
(but not less than all) of the Transfer Shares; or (ii) receives one or more
Purchase Notices but does not agree to transfer all (but not less than all) of
the Transfer Shares on the material terms and conditions set forth in such
Purchase Notice that is, in the reasonable discretion of the Transferring
Shareholder, most favorable to the Transferring Shareholder (the “Most Favorable
Purchase Notice”), the Transferring Shareholder may, subject to compliance with
the provisions of Section 5.1, Section 5.3 and Section 5.4, transfer to a
purchaser or purchasers at any time within one hundred thirty-five (135) days
following the Notice Date all (but not less than all) of the Transfer Shares. If
such transfer to a purchaser or purchasers pursuant to the immediately
proceeding sentence shall be effected after the Transferring Shareholder shall
have refused an offer made in the Most Favorable Purchase Notice, then such
subsequent transfer shall be at a price and on terms that are no less favorable
to the Transferring Shareholder than those specified by the Most Favorable
Purchase Notice. If the Transfer Shares are not transferred to a purchaser or
purchasers for any reason within one hundred thirty-five (135) days following
the Notice Date then such Transfer Shares may be transferred only by again
complying with all of the terms and procedures set forth in this Section 5.2.

(e) In the event that, pursuant to a Purchase Notice, a Transferring Shareholder
agrees to transfer all (but not less than all) the Transfer Shares on the
material terms and conditions set forth in the Most Favorable Purchase Notice,
the closing for such transaction shall take place at a time and place reasonably
acceptable to the Transferring Shareholder and the Offering Person that had
delivered such Purchase Notice; provided that such closing shall not occur more
than one hundred and twenty (120) days after the Notice Date. If the Transfer
Shares are not transferred to such Offering Person within such one hundred and
twenty- (120) day period, then such Transfer Shares may be transferred only by
again complying with all of the terms and procedures set forth in this
Section 5.2.

(f) Notwithstanding anything herein to the contrary, the terms and conditions of
this Section 5.2 will not apply to: (i) transfers of Equity Securities by a
Shareholder to a Permitted Transferee; (ii) the exercise of the drag-along
rights pursuant to Section 5.4 below after the second anniversary of the Closing
Date; (iii) transfers by any Shareholder of any or all Equity Securities owned
by such Shareholder (A) under Rule 144 of the Securities Act (as such rule may
be amended from time to time or any similar rule or regulation enacted after the
date of this Agreement), other than sales under Rule 144(k) of the Securities
Act (as such rule may be amended from time to time) or any similar provision,
rule or regulation enacted after the date of this Agreement which, upon
compliance with its non-affiliate and holding period requirements, terminates
the volume, manner or other restrictions set forth in Rule 144 of the Securities
Act, or (B) in a Registered Offering or (iv) transfers pursuant to Article IX of
the Stock Purchase Agreement, Section 7.2 of the Stock Purchase Agreement, or
any Stock Pledge Agreement.

 

23



--------------------------------------------------------------------------------

Section 5.3 Tag-Along Rights.

(a) If a Shareholder proposes to transfer any of its Equity Securities,
including in accordance with the provisions of Section 5.2(d) or Section 5.2(e),
such Shareholder (the “Selling Shareholder”) shall give written notice (a
“Transfer Notice”) of such proposed transfer to the other Shareholders holding
Equity Securities (the “Other Shareholders”) at least sixty (60) days prior to
the consummation of such proposed transfer, setting forth: (i) the number of
Equity Securities proposed to be transferred; (ii) the consideration to be
received by the Selling Shareholder for such Equity Securities; (iii) the
identity of the proposed transferee; (iv) the date of the proposed transfer;
(v) the date on which the Transfer Notice was sent; (vi) any other material
terms and conditions of the proposed transfer (other than, in cases where a CVC
Shareholder or any of its Permitted Transferees is the Selling Shareholder,
terms and conditions relating to the disposition or voting of Equity Securities
or the management of the Company after the consummation of the transfer that may
benefit such CVC Shareholder or any of its Permitted Transferees or by which a
CVC Shareholder or any of its Permitted Transferees may be bound); and
(vii) that each such Other Shareholder shall have the right to elect to transfer
up to its Pro Rata Portion of such Equity Securities.

(b) Upon delivery of a Transfer Notice, each Other Shareholder may elect to
transfer up to the Pro Rata Portion of its Equity Securities pursuant to the
same terms and conditions, including price per Equity Security (including with
respect to non-voting Equity Securities), applicable to the Equity Securities of
the Selling Shareholder (other than, in cases where a CVC Shareholder or any of
its Permitted Transferees is the Selling Shareholder, terms and conditions
relating to the disposition or voting of Equity Securities or the management of
the Company after the consummation of the transfer that may benefit such the CVC
Shareholder or any of its Permitted Transferees or by which a CVC Shareholder or
any of its Permitted Transferees may be bound), by sending written notice to the
Selling Shareholder within thirty (30) days following the sending of the
Transfer Notice, indicating its election to transfer up to the Pro Rata Portion
of its Equity Securities in the same transaction, in which case the number of
Equity Securities to be sold by the Selling Shareholder shall be reduced by such
amount (if necessary). If any Other Shareholder has not indicated a desire to
transfer all of its Pro Rata Portion of its Equity Securities permitted to be
sold pursuant to this Section 5.3, within such thirty (30)-day period, then such
Other Shareholder shall be deemed not to have exercised its rights under this
Section 5.3. Following the expiration of the thirty (30)-day period specified
above, each of the Selling Shareholder and each electing Other Shareholder,
concurrently with the Selling Shareholder, shall be permitted to transfer to the
transferee set forth in the Transfer Notice, on the terms and conditions set
forth in the Transfer Notice, such number of Equity Securities determined in
accordance with this Section 5.3.

 

24



--------------------------------------------------------------------------------

(c) The closing of the sale of the Selling Shareholder’s Equity Securities to
the prospective purchaser hereunder shall be conditioned on the simultaneous
purchase by such purchaser of the Pro Rata Portion of Equity Securities from
each electing Other Shareholder. Notwithstanding the foregoing, in the event any
electing Other Shareholder breaches any obligation it may have under this
Section 5.3 or, in the event that any representation and warranty of any
electing Other Shareholder contained in the purchase agreement with the
prospective purchaser is not true and correct as of the date made or as of the
proposed closing date or the electing Other Shareholder shall fail to perform
any covenant or agreement contained in such agreement or the electing Other
Shareholder shall otherwise breach its obligations under such agreement and, in
each case, such misrepresentation, breach or failure to perform such covenant or
agreement results in the nonsatisfaction of a condition precedent to such
agreement (and the prospective purchaser does not waive such condition
precedent), the Selling Shareholder shall be free to transfer its Equity
Securities to the prospective purchaser without liability to the electing Other
Shareholder under this Agreement and such sale shall not limit or waive in any
respect any claim, right or cause of action that the Selling Shareholder may
have against such electing Other Shareholder in respect of such breach.
Furthermore, the Selling Shareholder shall not be obligated to consummate the
transfer of Equity Securities contemplated by an agreement between the Selling
Shareholder and a prospective purchaser if, pursuant to the terms and conditions
of such agreement, the Selling Shareholder is not obligated to do so and, in the
event the Selling Shareholder elects not to consummate a transfer which it is
not obligated to consummate as provided in this sentence, the Selling
Shareholder shall have no liability to any other Shareholder (which term
includes, without limitation, any electing Other Shareholder).

(d) Without limiting the generality of the other provisions of this Section 5.3,
in the event that the Selling Shareholder intends to transfer its Equity
Securities pursuant to an IPO (it being specified that nothing in this Agreement
shall be deemed to give any Shareholder a right to cause the Company to
undertake or participate in a Registered Offering), the Selling Shareholder
shall include such information in the Transfer Notice. In such event the
underwriter or underwriters of such IPO shall be selected by the CVC
Shareholders, and the right of any electing Other Shareholder to transfer its
Equity Securities pursuant to Section 5.3(b) shall be conditioned upon such
electing Other Shareholder’s participation in the underwriting of such IPO,
acceptance of the underwriter or underwriters selected by the CVC Shareholders,
the inclusion of such electing Other Shareholder’s Equity Securities in the
underwriting, and such electing Other Shareholder’s compliance with all
applicable Laws and stock exchange regulations. All Shareholders proposing to
transfer their Equity Securities pursuant to such IPO shall enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected by the CVC Shareholders (including, in particular, the entering into
Lock-Up Agreements). Notwithstanding any other provision of this Section 5.3, if
the underwriter advises the Selling Shareholder that marketing factors require a
limitation of the number of Equity Securities underwritten, then the Selling
Shareholder shall so advise all electing Other Shareholders, and the number of
Equity Securities that may be included in the IPO by the Selling Shareholder and
each electing Other Shareholders shall be reduced by a ratio equal to the ratio
of the number of Equity Securities thereby withdrawn from the IPO to the total
number of Equity Securities included in such IPO prior to such withdrawal.

(e) Notwithstanding anything to the contrary contained herein, the terms and
conditions of this Section 5.3 shall not apply to: (i) transfers of Equity
Securities by a Shareholder to a Permitted Transferee; (ii) transfers of Equity
Securities in a Registered Offering other than an IPO; (iii) transfers pursuant
to Article IX of the Stock Purchase Agreement, Section 7.2 of the Stock Purchase
Agreement, or any Stock Pledge Agreement; or (iv) transfers by any Shareholder
of any or all Equity Securities owned by such Shareholder under Rule 144 of the
Securities Act (as such rule may be amended from time to time or any similar
rule or regulation enacted after the date of this Agreement), other than sales
under Rule 144(k) of the Securities Act (as such rule may be amended from time
to time) or any similar provision, rule or regulation enacted after the date of
this Agreement which, upon compliance with its non-affiliate and holding period
requirements, terminates the volume, manner or other restrictions set forth in
Rule 144 of the Securities Act.

 

25



--------------------------------------------------------------------------------

Section 5.4 Drag-Along Rights. In the event that the CVC Shareholders wish to
transfer Equity Securities Controlled by it and its Permitted Transferees
representing 50.1% or more of the voting power of outstanding Equity Securities
to one or more transferees (whether by merger or otherwise) other than to a
Permitted Transferee, and said transferee or transferees desire to acquire 50.1%
or more of the outstanding Equity Securities in the Company Controlled by the
CVC Shareholders and their Permitted Transferees upon the same terms and
conditions as agreed to with the CVC Shareholders, then, at the sole discretion
of the CVC Shareholders, the CVC Shareholders may cause one or more other
Shareholders (the “Dragged Shareholders”) to transfer all of its or their Equity
Securities to said transferee or transferees (or to vote such Equity Securities
in favor of any merger or other transaction which would effect a transfer of
such Equity Securities and to waive its appraisal or dissenters’ rights with
respect to such transaction) at the same price (including with respect to
non-voting Equity Securities) and on the same terms and conditions as agreed to
by the CVC Shareholders, provided that the Dragged Shareholders will have no
obligation to make representations and warranties or give indemnities regarding
the condition of the Company (provided that any drag along rights exercised
against any Additional Shareholder or the Centel Shareholders shall only be
exercised on a proportionate basis against all Additional Shareholders and the
Centel Shareholders). In such case, the CVC Shareholders shall give written
notice of such transfer to each other Shareholder the Equity Securities of which
the CVC Shareholders intend to cause to be transferred pursuant to this
Section 5.4 at least forty-five (45) days prior to the consummation of such
transfer or vote, setting forth: (i) the consideration to be received by the
Shareholders; (ii) the identity of the transferee or transferees; (iii) the date
of the proposed transfer; and (iv) any other material terms and conditions of
the proposed transfer.

Section 5.5 [Intentionally Omitted.]

Section 5.6 Closing Transactions. In the event the Offering Persons receive an
Offer Notice pursuant to Section 5.2, the Other Shareholders receive a Transfer
Notice pursuant to Section 5.3, the Dragged Shareholders receive a notice
pursuant to Section 5.4, each Offering Person (with respect to Section 5.2),
each Other Shareholder (with respect to Section 5.3) or each Dragged Shareholder
(with respect to Section 5.4) as the case may be, agrees to use its commercially
reasonable efforts, in good faith and in a timely matter, to take, or cause to
be taken, all Necessary Actions and to do, or cause to be done, all things
reasonable necessary, proper or advisable, under applicable Law (including,
without limitation, to ensure that all appropriate requirements of Law are met
and all Consents of third Persons are obtained, in each case, with respect to
the transfer by such Offering Person, Other Shareholder, Dragged Shareholder or
Centel Shareholders as the case may be), to consummate the proposed transactions
contemplated by Sections 5.2, 5.3, 5.4 or 5.5, as the case may be. All
reasonable costs and expenses incurred by Offering Persons, Other Shareholders,
Dragged Shareholders, Centel Shareholders or the Company, as the case may be, in
connection with a transfer made pursuant to Sections 5.2, 5.3, 5.4 or 5.5
(including, without limitation, all costs and disbursements, finders’ fees or
brokerage commissions but excluding the fees and disbursements of counsel which
shall be borne independently by each Offering Person, Other Shareholder, Dragged
Shareholder, Centel Shareholders or the Company, as the case may be), or to be
paid by Offering Persons, Other Shareholders, Dragged Shareholders or Centel
Shareholders as provided for in the relevant purchase agreement, shall be
allocated pro rata among the Offering Persons, Other Shareholders, Dragged
Shareholders or Centel Shareholders as the case may be, based upon the number of
Equity Securities sold by each such Shareholder.

 

26



--------------------------------------------------------------------------------

ARTICLE VI

ADDITIONAL AGREEMENTS OF THE PARTIES

Section 6.1 Further Assurances. From time to time, at the reasonable request of
any other Party hereto and without further consideration, each Party hereto
shall execute and deliver such additional documents and take all such further
action as may be necessary or appropriate to consummate and make effective, in
the most expeditious manner practicable, the transactions that this Agreement
contemplates will be consummated or undertaken by such Party.

Section 6.2 Company Covenant. The Company agrees that wherever it is provided
herein that any Shareholder shall, or shall take Necessary Action to, cause the
Company to take, or refrain from taking, any action, then the Company shall
take, or refrain from taking, such action.

Section 6.3 No Conflict with Indenture. Notwithstanding anything set forth
herein, none of the Parties shall be required to take any action that would
otherwise be required by this Agreement that would give rise to a default or
breach under: (i) the Indenture, dated as of December 22, 2009 (as amended,
supplemented or otherwise modified from time to time, the “Indenture”), between
Intcomex, Inc., as issuer, Software Brokers of America, Inc., a Florida
corporation, Intcomex Holdings, LLC, a Delaware limited liability company, and
Intcomex Holdings SPC-I, LLC, a Delaware limited liability company, as
Guarantors, and The Bank of New York, a New York banking association, as
trustee; or (ii) any bonds issued under, or any other document or agreement
entered into pursuant to, the Indenture or (iii) any other financing of the
Company or its Subsidiaries.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Termination. This Agreement shall automatically terminate and be of
no further force or effect upon the earliest to occur of: (i) the moment
immediately following a Change of Control; and (ii) the date on which the Shalom
Shareholders own Equity Securities representing less than 15% of the aggregate
voting power of all outstanding Equity Securities; provided that Section 4.2(d),
Section 4.2(e) and Article VII shall survive any termination of this Agreement
indefinitely; provided, further, that if this Agreement terminates on or after
the fourth anniversary of the Closing Date (other than as a result of transfers
of Equity Securities giving rise to a Change of Control in connection with which
the CVC Shareholders have delivered a Transfer Notice prior to the fourth
anniversary of the Closing Date), Section 4.2(a), Section 4.2(b) and
Section 4.2(c) shall survive such termination indefinitely; provided, further,
that (a) if this Agreement terminates prior to an IPO, each Centel Shareholder’s
rights and obligations, and each Other Shareholder’s obligations in respect of
each Centel Shareholder, under Section 5.3 shall survive any termination of this
Agreement, with such survival to terminate upon the earlier of (i) the
occurrence of an IPO and (ii) the exchange of all of the non-voting Equity
Securities Controlled by such Centel Shareholder (and any Permitted Transferee
thereof) for voting Equity Securities and (b) the provisions of Section 1.1,
Section 5.6 and Article VII shall survive the termination of this Agreement to
the extent, and for so long as, necessary to effectuate the intent of clauses
(a) and (b).

 

27



--------------------------------------------------------------------------------

Section 7.2 Shalom Shareholders Indemnity. Each and all of the Shalom
Shareholders, jointly and severally, agree to protect, indemnify, hold harmless
and defend the CVC Shareholders (and any Permitted Transferees thereof), and its
respective officers, directors, members, partners, employees, agents,
representatives and permitted assigns from and against (and pay the full amount
of) any and all losses, liabilities, actions, damages or injuries, claims,
demands, judgments, costs, expenses, suits or proceedings, including appeals,
which are incurred by the CVC Shareholders (and any Permitted Transferees
thereof) and its officers, directors, members, partners, employees, agents,
representatives and permitted assigns and which are caused by, result from,
arise out of or occur in connection with (i) any breach by any Shalom
Shareholder of its obligations under Section 4.4(a) or 4.4(b) or (ii) any breach
by the Shalom Entities of their obligations hereunder.

 

28



--------------------------------------------------------------------------------

Section 7.3 Notices. All notices or other communications hereunder shall be
deemed to have been duly given and made if in writing and if served by personal
delivery upon the Party for whom it is intended, if delivered by registered or
certified mail, return receipt requested, or by a national courier service, or
if sent by facsimile; provided that the facsimile is promptly confirmed by
written confirmation by registered mail thereof, to the person at the address
set forth below, or such other address as may be designated in writing
hereafter, in the same manner, by such person:

 

   (a)      If to any Shalom Shareholder or to any Additional Shareholder, to:
        Intcomex Holdings, LLC.         3505 N.W. 107th Avenue         Miami,
Florida 33178         facsimile: (305) 477-7565         with a copy to:        
Neal, Gerber & Eisenberg LLP         2 N. LaSalle Street         Suite 2200   
     Chicago, Illinois 60602         facsimile: (312) 269-1747        
Attention: Scott J. Bakal    (b)      If to Anthony Shalom, to:         Intcomex
Holdings, L.L.C.         3505 N.W. 107th Avenue         Miami, Florida 33178   
     facsimile: (305) 477-7565         with a copy to:         Neal, Gerber &
Eisenberg LLP         2 N. LaSalle Street         Suite 1700         Chicago,
Illinois 60602         facsimile: (312) 269-1747         Attention: Scott J.
Bakal    (c)      If to the CVC Shareholders, to:         Citigroup Venture
Capital International         399 Park Avenue, 14th floor         New York, New
York 10022         facsimile: (212) 793-2799         Attention: Enrique Bascur
        with a copy to:         Cleary Gottlieb Steen & Hamilton LLP         One
Liberty Plaza         New York, New York 10006         facsimile: (212) 225-2864
        Attention: Jeffrey D. Karpf

 

29



--------------------------------------------------------------------------------

        and    (d)      If to the Centel Shareholders’ Representative or any
Centel Shareholder, to:         Prosperidad 32         Mexico D.F. 11800, MEXICO
        Facsímile: 011 (52-55) 5277-9955         Attention: Harry Luchtan   
     with a copy to:         Rasco, Reininger, Perez, & Esquenazi, P.L.        
283 Catalonia Avenue, 2nd Floor         Coral Gables, Florida 33134-6700        
Attention: Salomon B. Esquenazi, Esq.         Facsimile No.: (305) 476-7102   
     and         NDA Najera Danieli & Asocs., S. de R.L.         199 Monterrey
Ave.         México City, D.F. 06700 Mexico         Attention: Juan A. Najera,
Esq.         Facsimile No.: (52-55) 5265-1730    (e)      If to the Company, to:
        3505 N.W. 107th Avenue         Miami, Florida 33178         facsimile:
(305) 477-7565         Attention: Chair of the Board of Directors; President

Any notice given by mail shall be effective when received.

Section 7.4 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute a single instrument.

Section 7.5 Entire Agreement. This Agreement (together with the Schedules and
Exhibits hereto and the letter dated October 30, 2008, between Co-Invest and the
Centel Shareholders) contains the entire agreement among the Parties with
respect to the subject matter hereof and supersedes all prior agreements and
understandings (including the Letter of Interest), oral or written, with respect
to such matters. For the avoidance of doubt and without prejudicing any rights
under this Agreement, each Party, for itself and its successors and assigns,
releases, and shall cause its Affiliates and their respective successors and
assigns to release, the other Parties and their respective Affiliates and each
of their respective successors and assigns from any and all claims arising out
of the Letter of Interest whether arising prior to, on or after the date hereof
and all obligations and liabilities under the Letter of Interest are hereby
discharged.

 

30



--------------------------------------------------------------------------------

Section 7.6 Governing Law; Submission to Jurisdiction; Selection of Forum. THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK. EACH OF THE PARTIES HEREBY EXPRESSLY WAIVES AND RENOUNCES
THE JURISDICTION OF ANY MEXICAN COURT AND AGREES THAT IT SHALL BRING ANY ACTION
OR PROCEEDING IN RESPECT OF ANY CLAIM ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTAINED IN OR CONTEMPLATED BY THIS AGREEMENT,
WHETHER IN TORT OR CONTRACT OR AT LAW OR IN EQUITY, EXCLUSIVELY IN THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK OR, IF SUCH COURT
DOES NOT HAVE SUBJECT MATTER JURISDICTION, THE SUPREME COURT OF THE STATE OF NEW
YORK FOR THE COUNTY OF NEW YORK (THE “CHOSEN COURTS”). EACH PARTY
(I) IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE CHOSEN COURTS, (II)
WAIVES ANY OBJECTION, TO THE FULLEST EXTENT PERMITTED BY LAW, TO LAYING VENUE IN
ANY SUCH ACTION OR PROCEEDING IN THE CHOSEN COURTS, (III) WAIVES ANY OBJECTION,
TO THE FULLEST EXTENT PERMITTED BY LAW, THAT THE CHOSEN COURTS ARE AN
INCONVENIENT FORUM OR DO NOT HAVE JURISDICTION OVER ANY PARTY HERETO, (IV)
AGREES THAT MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH ANY SUCH
ACTION OR PROCEEDING IN THE MANNER PROVIDED IN SECTIONS 7.3 (NOTICES) AND 7.7
(SERVICE OF PROCESS) OF THIS AGREEMENT OR IN SUCH OTHER MANNER AS MAY BE
PERMITTED BY LAW SHALL BE VALID AND SUFFICIENT SERVICE THEREOF AND (V) AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY APPLICABLE LAW.

Section 7.7 Service of Process. Each Centel Shareholder hereby irrevocably
appoints CT Corporation, in New York, New York (the “Process Agent”), with an
office on the date hereof at 111 Eighth Avenue, New York, NY 10011, as its agent
and true and lawful attorney-in-fact in its name, place and stead to accept on
behalf of such Centel Shareholder, service of copies of the summons and
complaint and any other process which may be served in any such suit, action or
proceeding brought in the State of New York (it being understood that the
foregoing shall not limit any requirement in this Agreement to deliver notices
in accordance with Section 7.3), and such Centel Shareholder agrees that the
failure of the Process Agent to give any notice of any such service of process
to such Centel Shareholder shall not impair or affect the validity of such
service or, to the extent permitted by applicable law, the enforcement of any
judgment based thereon. Such appointment shall be irrevocable until the date
that is one (1) year after such Centel Shareholder ceases to be a Shareholder of
the Company (the “Appointment Period”), except that if for any reason the
Process Agent appointed hereby ceases to act as such, such Centel Shareholder
will, by an instrument reasonably satisfactory to the Company, appoint another
Person in the Borough of Manhattan, New York as such Process Agent for the
duration of the Appointment Period subject to the approval (which approval shall
not be unreasonably withheld) of the Company. Each Centel Shareholder hereby
further irrevocably consents to the service of process in any suit, action or
proceeding in said courts by the mailing thereof by the Company by registered or
certified mail, postage prepaid, at its address set forth in Section 7.3 for the
duration of the Appointment Period. Each Centel Shareholder covenants and agrees
that it shall take any and all reasonable action, including the execution and
filing of any and all documents, that may be necessary to continue the
designation of a Process Agent pursuant to this Section in full force and effect
for the duration of the Appointment Period and to cause the Process Agent to act
as such.

 

31



--------------------------------------------------------------------------------

Section 7.8 Waiver of Jury Trial. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 7.9 Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof unless such
invalidity or unenforceability, after taking into account the mitigation
contemplated by the next sentence, deprives a Party of a material benefit
contemplated by this Agreement. If any provision of this Agreement, or the
application thereof to any Person or any circumstance, is invalid or
unenforceable: (a) subject to, in the case of the Restrictive Covenants, the
provisions of Section 4.2(e), a suitable and equitable provision shall be
substituted therefor in order to carry out, as far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision;
and (b) the remainder of this Agreement and the application of such provision to
other Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.

Section 7.10 Assignment. Other than as expressly permitted or required by this
Agreement, no Party may assign or transfer any of its rights or obligations
under this Agreement without the prior written consent of the other Parties,
except that the Company may engage in collateral assignments to the financing
sources (and their assignees) providing financing to the Company and/or its
Subsidiaries in connection with the transactions contemplated by the Stock
Purchase Agreement (and their assignees). Any assignment or transfer in
violation of this Section 7.10 shall be null and void ab initio.

Section 7.11 Parties in Interest; No Third Party Beneficiaries. This Agreement
shall inure to the benefit of and be binding upon the Parties and their
respective successors and permitted assigns. Nothing in this Agreement, express
or implied, is intended to confer upon any Person other than the Parties or
their successors and permitted assigns, any rights or remedies under or by
reason of this Agreement.

Section 7.12 Judgment Currency. Each reference to U.S. dollars in this Agreement
is of the essence, and the obligations of any Shareholders under this Agreement
to make payment in U.S. dollars shall not be discharged or satisfied by any
currency or recovery pursuant to any judgment expressed in or converted into any
other currency or in another place except to the extent to which such tender or
recovery shall result in the effective receipt by the Company of the full amount
of Dollars expressed to be payable hereunder, and each Shareholder shall
indemnify the Company (as an alternative or additional cause of action) for the
amount (if any) by which such effective receipt shall fall short of the full
amount of Dollars expressed to be payable hereunder and such obligation to
indemnify shall not be affected by judgment being obtained for any other sums
due hereunder.

 

32



--------------------------------------------------------------------------------

Section 7.13 Amendment and Waiver. Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by: (i) the CVC Shareholders and (ii) such
number of Non-CVC Shareholders that Control Equity Securities representing
(without duplication) more than 50% of the aggregate number of outstanding
Equity Securities Controlled by all Non-CVC Shareholders, or in the case of a
waiver, by the Party or Parties against whom the waiver is to be effective, it
being specified that a waiver by such number of Non-CVC Shareholders that
Control Equity Securities representing (without duplication) more than 50% of
the aggregate number of outstanding Equity Securities Controlled by Non-CVC
Shareholders shall constitute a valid waiver by all Non-CVC Shareholders;
provided that, unless all of the non-voting Equity Securities Controlled by such
Centel Shareholder (and any Permitted Transferee thereof) are exchanged for
voting Equity Securities, no amendments shall be made (i) to the final proviso
of Section 7.1 or (ii) that would disproportionately and adversely affect the
Equity Securities held by the Centel Shareholders, without the consent of Centel
Shareholders representing more than 50% of the aggregate number of outstanding
Equity Securities Controlled by the Centel Shareholders; provided further that,
in the event of any amendment to Section 5.3 without the consent of Centel
Shareholders representing more than 50% of the aggregate number of outstanding
Equity Securities Controlled by the Centel Shareholders, each Centel
Shareholder’s rights and obligations, and each other Shareholder’s rights and
obligations in respect of such Centel Shareholder, under Section 5.3 shall not
be amended unless all of the non-voting Equity Securities Controlled by such
Centel Shareholder (and any Permitted Transferee thereof) are exchanged for
voting Equity Securities. No failure or delay by any Party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.

Section 7.14 Additional Shareholders’ Representatives. (a) Each of the
Additional Shareholders and their Permitted Transferees irrevocably appoint
Michael Shalom (and, in the event Michael Shalom is unable or unwilling to
serve, Isaac Shalom), as its agent and attorney-in-fact (the “Additional
Shareholders’ Representative”), to take any action required or permitted to be
taken by the Additional Shareholders and their Permitted Transferees under the
terms of this Agreement, including, without limiting the generality of the
foregoing, the giving and receipt of any notices to be delivered or received by
or on behalf of the Additional Shareholders and their Permitted Transferees, the
payment of expenses relating to the transactions contemplated by this Agreement,
and (subject to Section 7.13) the right to waive, modify or amend any of the
terms of this Agreement, and agree to be bound by any and all actions taken by
the Additional Shareholders’ Representative on behalf of the Additional
Shareholders and their Permitted Transferees. If neither Michael Shalom nor
Isaac Shalom are willing and able to serve as the Additional Shareholders’
Representative, a substitute representative shall be appointed by the Additional
Shareholders and their Permitted Transferees holding a majority of the voting
power of all Equity Securities held by Additional Shareholders and their
Permitted Transferees. In the event of a replacement of an Additional
Shareholders’ Representative, the Additional Shareholders’ Representative that
is being replaced shall promptly notify the CVC Shareholders, the Shalom
Shareholders and the Company of such change, and until such notification, the
Additional Shareholders’ Representative that is being replaced shall be deemed
to be the Additional Shareholders’ Representative in any dealings with the CVC
Shareholders, the Shalom Shareholders or the Company under this Agreement.

 

33



--------------------------------------------------------------------------------

(b) The CVC Shareholders, the Shalom Shareholders and the Company, respectively,
shall be entitled to rely exclusively upon any communications or writings given
or executed by the Additional Shareholders’ Representative and shall not be
liable in any manner whatsoever for any action taken or not taken in reliance
upon the actions taken or not taken or communications or writings given or
executed by such Additional Shareholders’ Representative. the CVC Shareholders,
the Shalom Shareholders and the Company shall be entitled to disregard any
notices or communications given or made by the Additional Shareholders or their
Permitted Transferees or any party or parties on their behalf, as the case may
be, unless given or made through the Additional Shareholders’ Representative.

Section 7.15 Centel Shareholders’ Representative. By virtue of their execution
of this Agreement, the Centel Shareholders shall be deemed to have irrevocably
constituted and appointed and, if necessary, delivered a separate written power
of attorney, duly executed, acknowledged and notarized, Harry Luchtan (in such
capacity the “Centel Shareholders’ Representative”), as their true and lawful
agent and attorney-in-fact to enter into any agreement in connection with the
transactions contemplated by this Agreement, to exercise all or any of the
powers, authority and discretion conferred on it under any such agreement, to
waive any terms and conditions of any such agreement, to give and receive
notices and communications, to agree to, negotiate, enter into settlements and
compromises of, and demand arbitration and comply with orders of courts and
awards of arbitrators with respect to such claims, and to take all actions
necessary or appropriate in the judgment of the Centel Shareholders’
Representative for the accomplishment of the foregoing. The Centel Shareholders
shall be bound by all actions taken by the Centel Shareholders’ Representative
in its capacity thereof. The CVC Shareholders, the Shalom Shareholders, the
Additional Shareholders and the Company, respectively, shall be entitled to rely
on all statements, representations and decisions of the Centel Shareholders’
Representative.

Section 7.16 Construction. This Agreement has been negotiated by the Parties and
their respective counsel in good faith and will be fairly interpreted in
accordance with its terms and without any strict construction in favor of or
against any Party.

Section 7.17 Specific Performance. The Parties hereto agree that the obligations
imposed on them in this Agreement are special, unique and of an extraordinary
character, and that, in the event of breach by any Party, damages would not be
an adequate remedy and each of the other Parties shall be entitled to specific
performance and injunctive and other equitable relief in addition to any other
remedy to which it may be entitled, at law or in equity; and the Parties hereto
further agree to waive any requirement for the securing or posting of any bond
in connection with the obtaining of any such injunctive or other equitable
relief.

 

34



--------------------------------------------------------------------------------

[Signature pages to follow.]

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this agreement as of the date
first written above.

 

CO-INVESTMENT LLC VII (INTCOMEX) By:  

/s/ Michael Robinson

Name:   Michael Robinson Title:   Citigroup Venture Capital International
Investment G.P. Limited, as sole member or
CUCI (Intcomex), LLC, as managing member SHALOM SHAREHOLDERS  

/s/ Anthony Shalom

  Anthony Shalom  

/s/ Michael Shalom

  Michael Shalom  

/s/ Isaac Shalom

  Isaac Shalom

 

Shalom Holdings 1, LLLP           By:   Shalom Holdings 1, LLC         General
Partner         By:  

/s/ Michael Shalom

         

Michael Shalom

Sole Member and Manager

  

 



--------------------------------------------------------------------------------

Shalom Holdings 3, LLLP

By:

  Shalom Holdings 3, LLC   General Partner   By:   /s/ Michael Shalom    

Michael Shalom

Manager

  By:   /s/ Anthony Shalom    

Anthony Shalom

Sole Member

 

ADDITIONAL SHAREHOLDERS

*

 

Benjamin Mizrachi

 

*

 

Naftali Mizrachi

 

*

 

Javier Martinez

 

*

 

Boris Vasquez

 

 

LUNIMAR, S.A.

By:

 

*

Name:

 

Title:

 

GONVAS ENTERPRISE, S.A.

By:

 

*

Name:

 

Title:

 

 



--------------------------------------------------------------------------------

MARDEL HOLDINGS LIMITED By:  

*

Name:   Title:   EMIBASHER SOCIEDAD ANONIMA By:  

*

Name:   Title:   ALBION CAPITAL CORP. By:  

*

Name:   Title:   BOURNE TRADING INC. By:  

*

Name:   Title:   KHYBER INVESTMENT LIMITED By:  

*

Name:   Title:   TECNO MUNDIAL S.A. #2 By:  

*

Name:   Title:  

 



--------------------------------------------------------------------------------

*By:  

/s/ Michael Shalom

 

Michael Shalom, as representative of the

Additional Shareholders

 



--------------------------------------------------------------------------------

CENTEL SHAREHOLDERS

**

Harry Luchtan

**

Yehuda Azancot

**

Hector Yubeili Zegaib

 

**By:  

/s/ Harry Luchtan

  Harry Luchtan, as representative of the Centel Shareholders INTCOMEX, INC. By:
 

/s/ Michael Shalom

Name:   Michael Shalom Title:   President